DETAILED ACTION
This action is in response to the application filed on 12/07/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/07/2020 and 12/06/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 recites “The starter circuit of the power supply circuit of claim 1”. Claim 15 does not provide further details of the starter circuit nor the power supply circuit of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s)1 – 2, 8, 12 – 18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub. No. 2018/0342949; (hereinafter Utsunomiya), cited by Applicant(s).
Regarding claim 1, Utsunomiya [e.g. Figs. 1, 3A-3D] discloses a power supply circuit configured to supply power to a load [e.g. LD] based on power generated by a power generation element [e.g. 10], the power supply circuit comprising: an input capacitor [e.g. 20] configured to store the power generated by the power generation element; a voltage conversion circuit [e.g. 40] including an enable terminal [e.g. T6], the voltage conversion circuit being configured to output, to the load, an output voltage [e.g. Fig. 3; V1; paragraph 058] obtained by converting an input voltage between both ends of the input capacitor [e.g. Vc]; and a starter circuit [e.g. 30] configured to apply a voltage [e.g. Boost operation permission signal I5] to the enable terminal of the voltage conversion circuit, wherein the starter circuit is configured to start up the voltage conversion circuit by applying an enable voltage to the enable terminal of the voltage conversion circuit [e.g. I5 high], the voltage conversion circuit is configured to output the output voltage in an operating state after starting up when the input voltage is equal to or higher than a first threshold [e.g. Fig. 3, V3 at t2], and the starter circuit is configured to apply the enable voltage to the enable terminal when the input voltage is equal to or higher than a second threshold [e.g. Fig. 3, V2 at t1] higher than the first threshold [e.g. V2 is higher than V3; paragraph 043 recites “When the storage voltage Vc is further increased by the power generation of the power generation element 10 and the storage voltage Vc is equal to or higher than the threshold value of the voltage detection circuit 30, the voltage detection circuit 30 outputs the boost operation permission signal I5 indicating the “permission to boost”. In this case, the boost circuit 40 starts the boost operation. As described above, the threshold value is set to voltage equal to or higher than the minimum operation voltage of the boost circuit 40”].

Regarding claim 2, Utsunomiya [e.g. Figs. 1, 3A-3D] discloses wherein the voltage conversion circuit is configured to start [e.g. Fig. 3; at t1] when a value of the voltage applied to the enable terminal is equal to or higher than a third threshold [e.g. Fig. 3; Boost operation permission signal I5 at high level] lower than the first threshold [e.g. I5 is lower since I5 is a control signal and not an input voltage for the converter].

Regarding claim 8, Utsunomiya [e.g. Figs. 1, 3A-3D] discloses wherein the starter circuit includes a voltage detector electrically connected to the both ends of the input capacitor between the both ends of the input capacitor [e.g. paragraph 030 recites “The voltage detection circuit 30 includes a voltage comparator (not shown) therein and compares the detected storage voltage Vc and a threshold voltage”].

Regarding claim 12, Utsunomiya [e.g. Figs. 1, 3A-3D] discloses wherein the voltage conversion circuit is configured to maintain the operating state during a holding period when the enable voltage is applied to the enable terminal [e.g. Fig. 3; from t2-t4].

claim 13, Utsunomiya [e.g. Figs. 1, 3A-3D] discloses wherein a length of the holding period is variable [e.g. depending upon the generated voltage of power generation element Vg].

Regarding claim 14, Utsunomiya [e.g. Figs. 1, 3A-3D] discloses wherein the voltage conversion circuit is configured to stop outputting the output voltage [e.g. Fig. 3 at t4] when a voltage applied to the load reaches an upper output limit [e.g. Fig. 3; V5].

Regarding claim 15, Utsunomiya [e.g. Figs. 1, 3A-3D] discloses the starter circuit of the power supply circuit of claim 1.

Regarding claim 16, Utsunomiya [e.g. Figs. 1, 3A-3D] discloses a starter circuit of a power supply circuit configured to supply power to a load [e.g. LD] based on power generated by a power generation element [e.g. 10], wherein the power supply circuit includes: an input capacitor [e.g. 20] configured to store the power generated by the power generation element; and a voltage conversion circuit [e.g. 40] including an enable terminal [e.g. T6], the voltage conversion circuit being configured to output, to the load, an output voltage [e.g. Fig. 3; V1; paragraph 058] obtained by converting an input voltage between both ends of the input capacitor [e.g. Vc], and the starter circuit is configured to: apply a voltage [e.g. Boost operation permission signal I5] to the enable terminal of the voltage conversion circuit; and start up the voltage conversion circuit by applying an enable voltage [e.g. I5 high] to the enable terminal of the voltage conversion circuit, the voltage conversion circuit is configured to output the output voltage in an operation state after starting up when the input voltage is equal to or higher than a first threshold , and the starter circuit is configured to apply the enable voltage to the enable terminal when the input voltage is equal to or higher than a second threshold [e.g. Fig. 3, V2 at t1] higher than the first threshold [e.g. V2 is higher than V3; paragraph 043 recites “When the storage voltage Vc is further increased by the power generation of the power generation element 10 and the storage voltage Vc is equal to or higher than the threshold value of the voltage detection circuit 30, the voltage detection circuit 30 outputs the boost operation permission signal I5 indicating the “permission to boost”. In this case, the boost circuit 40 starts the boost operation. As described above, the threshold value is set to voltage equal to or higher than the minimum operation voltage of the boost circuit 40”].

Regarding claim 17, Utsunomiya [e.g. Figs. 1, 3A-3D] discloses a power generating device comprising: the power supply circuit of claim 1; and the power generation element.

Regarding claim 18, Utsunomiya [e.g. Figs. 1, 3A-3D] discloses an electronic apparatus comprising: the power generating device of claim 17; and the load.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya in view of US Pub. No. 2017/0339759; (hereinafter Seki).

Regarding claim 3, Utsunomiya fails to disclose wherein the starter circuit includes a Zener diode electrically connected between the both ends of the input capacitor.
Seki [e.g. Fig. 1] teaches wherein the starter circuit includes a Zener diode [e.g. ZD1] electrically connected between the both ends of the input capacitor [e.g. C1 via R10 and D1].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Utsunomiya by wherein the starter circuit includes a Zener diode electrically connected between the both ends of the input capacitor as taught by Seki in order of being able to provide adequate control voltage.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya in view of US Pub. No. 2018/0269784; (hereinafter Ueno).

claim 19, Utsunomiya fails to disclose wherein the load is configured to send a signal with power supplied from the power supply circuit.
Ueno [e.g. Fig. 1] teaches wherein the load [e.g. 45] is configured to send a signal [e.g. wireless transmission via antenna] with power supplied from the power supply circuit [e.g. 23].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Utsunomiya by wherein the load is configured to send a signal with power supplied from the power supply circuit as taught by Ueno in order of being able to transmit information wirelessly.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
Claims 4 – 11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	The primary reason for the indication of the allowability of claim 4 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the both ends of the input capacitor comprise a first end and a second end with a potential lower than the first end, a cathode of the Zener diode is connected to the first end of the input capacitor, and an anode of the Zener diode is connected to the enable terminal”.
	The primary reason for the indication of the allowability of claim 9 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the starter circuit includes a time constant circuit configured to determine a voltage- sustaining period, and the starter circuit is configured to continuously apply the enable voltage to the enable terminal during the voltage-sustaining period from a time point at which a value of the input voltage equal to or higher than the second threshold falls below the second threshold”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.